799 F.2d 752
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appelleev.James T. LICAVOLI, aka, Jack White;  Pasquale Cisternino,aka, Butchie;   Ronald Carabbia, Defendants-Appellants
No. 85-3705.
United States Court of Appeals,Sixth Circuit.
July 31, 1986.

Before ENGEL and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
On January 28, 1986 an order was entered granting the motion of the United States to dismiss this appeal as to appellant James T. Licavoli in light of his demise.


2
Where a defendant in a criminal case dies while the case is pending on direct appeal, the case abates and the action must be remanded to the district court to dismiss the indictment.   Durham v. United States, 401 U.S. 481, 483 (1971);  United States v. Toney, 527 F.2d 716, 720 (6th Cir.1975).


3
In view of the above it is ORDERED that the dismissal of appellant Licavoli's appeal is hereby vacated, and the case reinstated onto the docket.  It is FURTHER ORDERED that the cause be, and hereby is, remanded to the district court for dismissal of the indictment.